The testimony that the temperature was cooler in the cab than on the ground around the crane was clear and unequivocal. The witnesses spoke from actual experience. They were not discredited, and their testimony was not specifically controverted. Therefore, I cannot regard their testimony as of no "particular worth," as the majority has done. With all deference to the majority, it seems to me that the claimant's case depends to such an extent on conjecture, that it does not have the degree of certainty requisite in order to reverse the ruling of the Appeal Board as clearly wrong. Even admitting that the claim is one upon which reasonable men may differ, then the Board should be upheld since it is essentially a factfinding tribunal.
Judge Maxwell authorizes me to say he joins in this dissent. *Page 61